DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined +under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 7 and 8 are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while Wang et al. (CN 105106958) teaches methods of making copper sulfide protein nanocomplexes, comprising mixing a copper source solution and a protein source solution, adjusting pH to 8 to 13, adding a sulfur source solution, reacting, dialyzing and ultrafiltration steps, platinum sulfide protein nanoparticles are not taught.  Tang (CN 101074093) teaches various metal sulfide nanoparticles (platinum, copper, etc. have optoelectronic properties, and have been used in a variety of applications such as photoluminescence, dyes, etc), but does not teach protein nanoparticles.  Further, Tang teaches preparation of metal sulfide nanoparticles comprising mixing metal chloride and sodium sulfide and then adding base.  It is considered that one of ordinary skill in the art would not have found it obvious to provide platinum sulfide protein nanoparticles according to a method consisting of the claimed steps, as both Wang and Tang require additional steps precluded by the claimed method, such as an additional step of adding a base to provide metal nanoparticles from a solution of mixed precursor components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618